                                Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 1 of 27



                            1
                                Alan B. Yuter (SBN CA 101534)
                            2   Rachel E. Hobbs (SBN CA 186424)
                                rhobbs@selmanlaw.com
                            J   SELMAN BREITMAN LLP
                                11766 Wilshire Blvd., Sixth Floor
                            4   Los Angeles, CA 90025-6546
                                Telephone:      310.445.0800
                            5   Facsimile:      310.473.2525

                            6   Attorneys for Plaintiff
                                FLORISTS' MUTUAL INSURANCE COMPANY
                            7

                            8                                  UNITED STATES DISTRICT COURT
                            9           FOR THE NORTHERN DISTRICT OF CALIFORNIA _ SAN JOSE DIVISION

                           10

 FI                        11   FLORISTS' MUTUAL INSURANCE                             Case   No
 -l                             COMPANY,
                           12                                                          COMPLAINT FOR DECLARATORY
 Cü    B                                        Plaintiff,                             RELIEF
       J                   13
       F
                                       v.
 C)    U)
                           t4
 t{    t¡.I                     FLORICULTURA PACIFIC, INC.,
m      z
       ú                   15
       F                                        Defendant.
 CS Ë-
                           t6
Ë
()                         t7
V)                                     Plaintiff Florists' Mutual Insurance Company, by and through its attorneys, hereby
                           18
                                alleges as follows:
                           t9
                                I.     GENERAL ALLEGATIONS
                           20
                                       A.       Jurisdiction
                           2l
                                       l.       Florists' Mutual Insurance Company ("Florists' Mutual") is an Illinois
                           22
                                corporation that is authorized to and does transact business in California.
                           23
                                       2.       Florists' Mutual is informed and believes, and thereupon alleges, they          are
                           24
                                Floricultura Pacific, Inc. ("Floricultura"), the named insured under its policy described below, is
                           25
                                a corporation   with its principal place of business in Salinas, California.
                           26
                                       3.       There   is an   actual controversy described herein under 28 USC $220I(a),
                           27
                                concerning whether and         to what extent there is    coverage   for the April 29, 2018 loss to
                           28
                                                                                   1

                                                                                               COMPLAINT FOR DECLARATORY RELIEF

82A90',t   I   138448'74
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 2 of 27



                      1   Floricultura's orchid crop at 25425 Esperanza Road, Salinas, California ("Subject Loss").

                      2           4.     Jurisdiction is proper   in this Court   pursuant    to 28 USC $1332 because       the

                      J   amounts in controversy under the Florists' Mutual policy exceed $75,000 exclusive of interest

                      4   and costs, and there is complete diversity among the parties as alleged herein.

                      5           5.     Venue is proper   in this judicial district   pursuant   to 28 USC $1391 in that a
                      6    substantial part of the events or omissions giving rise to this claim occurred within the Northern

                      7   District of California. Specifically, events giving rise to the action occurred in the County of

                      8   Monterey, California, and all parties are authorizedto conduct business in California. Venue is

                      9   therefore proper pursuant to 28 USC $1391(b) and 28 USC $1391(c).

                     10           B.     The Florists' Mutual Policy
 Êr
 ¡                   1t           6.     Florists' Mutual Insurance Company issued Business Package Policy No. BP-
 Fl

       F
                     T2   15561   to Floricultura Pacific Inc., effective July 14,      2017   to   July 14, 2018 (hereinafter,
 Cü
 Ê     I             13   "Policy").
       F
 (,) .h
 f-{ r¡
                     t4           7.     The Policy's COMMERCIAL                   PROPERTY COVERAGE PART
Êa     z
                     l5    SUPPLEMENTAL DECLARATIONS, BPP-SECTION I states, in pertinent part:
       F
       F
 CS
                     r6                         REAL AND BUSINESS PERSONAL PROPERTY

 (,)                 t7           LOC   1            25425 Esperanza Road, Salinas, CA 93908
V)                                                                        &&¿
                     18
                                                       BUSINESS PERSONAL PROPERTY
                     t9
                                  Building or           Deductible    Colns 7o      Causes      Limit         Extension
                     20           Greenhouse /                        Valuation     of Loss
                                  Type of Property
                     2l
                                  60t-62r, A-F   -      100,000       90%lP(C       Special       txl         PP_
                     22           Business Personal                                               9,042,937   2,260,709
                                  Property
                     23                                                   ***
                     24                                HqrtAdvantase Plus Property Package
                                                              Schedule of Coverage
                     25
                                                                          *?t*
                     26
                                  Section B. HORTICULTURAL:
                     27           Coverage                           Limit of Insurance                       Deductible
                     28
                                  8.1. Container Grown Plants        Included in Business Personal            s100,000

                                                                           2
                                                                                       COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                            Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 3 of 27



                        I                                                Property Limit (per location)
                                  ***
                        2
                                  B.7. Loss of Heating or                $5,000                                       $2s0
                        J         Cooling
                                  *t(*
                        4

                        5        Section G. SUPPLEMENTAL:
                        6                 Coverage

                        7
                                  Coverage                               Limit of Insurance                           Deductible
                                  *trrr
                        8         G.13. Utility Services   -   Direct    $25,000                                      $2s0
                                  Damage
                        9
                                                                              ,r   :È   tr

                       10
                                                  BUSINESS INCOME (AND EXTRA EXPENSE)
 oi
 FI                    11                                      SCHEDULE OF COVERAGE
 Fì

                       t2        Your total Business Income, Extra Expense and Rental Value Limit is the Actual
 Cü   F                          Loss Sustained.
      J
 E    F
                       13
                                 HortAdvantage Business Income Enhancements:
 ()   v)               14        Coverage:
 ¡.r rll
m     z                          ***
      ú                15
      F
 CS   F
                       T6
                                 9.   Utility Services - Time Element                        Limit of Insurance
                                                                                             $25,000
 ()                    t7        {<*t
(t)
                       18
                                 8.         The Policy's COMMERCIAL PROPERTY COVERAGE PART'
                       t9   SUPPLEMENTAL DECLARATIONS, BPP-Section I, Coverage H13, Equipment
                            Breakdown - Boiler and Machinery, SCHEDULE OF COVERAGE states, in
                       20   pertinent part:
                                                                              {.1<      *
                       2t
                                                                   ***      Business Income/Extra Expense Limit:
                       22                                                   Follows BI/EE Form and Limits
                       23                                                   Business IncomeÆxtra Expense Deductible:
                                                                            12 Hours
                       24
                                 COVERAGE EXTENSIONS
                       25                                                     :ß**

                       26                                                                          LOCATION       1

                       27                 Spoilage Coverage                                        $250.000
                                          Spoilage Coverage Deductible                             $100.000
                       28

                                                                                   J
                                                                                                COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.448',14
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 4 of 27



                      1         9.           The Policy also utilized coverage form BP-BI 09-16        -   BUSINESS INCOME

                      2   (AND EXTRA EXPENSE) COVERAGE FORM, which states, in pertinent part, as follows:

                      J         {<*{<


                      4         A.           Coverage

                      5
                                        We      will pay up to the Business Income Limit of Insurance      as shown on the
                      6
                                        Declarations for the actual loss of Business Income you sustain and the
                      7
                                        actual, necessary and reasonable Extra Expense you incur due                to   the
                      8
                                        necessary "suspension"          of your "operations"     during the "period of
                      9
                                        restoration." This "suspension" must be due to direct physical loss of or
                     10
                                        direct physical damage caused by or resulting from a Covered Cause of Loss
                     11
 .ì
 '-ì                                    to Covered Property located at the described premises.
                     12
 CT    Þ                                {<**
       ¡             13
       F
 C)    U)
                     l4         c            Covered Causes of Lossn Exclusions And Limitations
-      FI
m      zÉ.                                   See applicable Causes    of Loss form as shown in the Declarations.
                     15
       É-
 Cü    F                                t({.*
                     t6

 C)                  T7         G.      Definitions
V)
                     l8                 I        Completion means when "horticultural stock" has attained its planned
                     t9                          growth cycle goal.
                     20
                                        2        Operations means:
                     2t

                     22
                                                 a.   Your business activities occurring at the described premises; and

                     z)                          b.   The tenantability of the described premises.

                     24
                                        3.       Period of Restoration means the period of time that:
                     25
                                                 Begins immediately after the time of direct physical loss or damage for
                     26
                                                 Business Income Coverage or Extra Expense Coverage caused by or
                     27

                     28

                                                                                4
                                                                                         COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 5 of 27



                      I                     resulting from any Covered Cause of Loss at the described premises

                      2                     and ends on the earlier of:

                      J
                                                      The date when the property at the described premises should be
                                            ^.
                      4
                                                      repaired, rebuilt or replaced with reasonable speed and similar
                      5
                                                      quality; or
                      6
                                            b. The date when business is               resumed   at a new     pennanent
                      7
                                                      location....
                      I
                                            **¡F
                      9

                     10                     The expiration date of this policy        will not cut short the "period of
 FI                  11                     restoration".
 ¡
                     t2                     {<rk*
 C$    B
       J             l3
       F
                                      5.    Suspension means:
 o
 $-r
       (,/)
                     t4
       t¡
Êa z                 15
                                            a.       the slowdown or cessation of your business activities; or
 cl    IJ
       F
       F
 C$
 Þ'{
                     t6                     b.       the partial or total untenantability of the described premises.

                     t7
 C)
(t)                             10.      The Policy contains endorsement BP-ALS 09-16, Business Income-
                     l8 Actual
                               Loss Sustained, which provides in pertinent part:
                     t9
                                  A. Limits of Insurance
                     20
                                    Form BP-BI, Paragraph B Limits of Insurance is deleted in its entirety and
                     2l             replaced with the following:
                     22
                                    The most we       will pay for loss in any one occuIrence is the applicable Limit of
                     23
                                    Insurance shown in the Declarations.
                     24
                                    1.   Actual Loss Sustained
                     25
                                         Subject to the "Period      of Restoration", we will pay the actual loss of
                     26
                                         Business Income you sustain and Extra Expense you incur that occurs
                     27
                                         within     12 consecutive months   following the date of direct physical loss or
                     28

                                                                              5
                                                                                       COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 6 of 27



                      1                damage occwring at the described premises shown on the Declarations,

                      2                except as modified below in A.2.

                      J                ***
                      4
                                E.     Revised Definition:
                      5
                                       As used in this endorsement, paragraph b. of form BP-BI's definition of
                      6
                                       "period of restoration" is deleted and replaced as follows:
                      7
                                       b. Ends on the earlier of:
                      8
                                               (1) The date when the property at the described       premises should
                      9
                                               be repaired, rebuilt, or replaced with reasonable speed and similar
                     10
                                               quality;
 Oi
 Fl                  11
 j                                                    The date when business is resumed at a new permanent
                                               Ø
                     t2
 0ü Þ                                          location; or
 tr ¡F               13
                                               (3)   The anniversary date that ends a 12 consecutive month period
 ()   (/)
                     t4
 L'   fa
      z                                        after the date on which the direct physical loss of or damage to
m     &              15
      F
      F
                                               property occurred at Íhe described premises which caused the
 ct                  16
                                               "suspension" of your "operations".
 ()                  t7
V)                              11.    The Policy contains Endorsement BP-BIE 09-16, HortAdvantage
                     18
                          Business Income Enhancement, which provides:
                     t9
                                This endorsement modifies insurance provided trnder the BP-BI and BP-I.
                     20

                     2I         Except as otherwise stated in this endorsement, the terms and conditions of the

                     22         policy apply to the insurance stated below.

                     ZJ
                                INTRODUCTION
                     24
                                The Coverage Provisions included in this endorsement are provided when an
                     25
                                appropriate entry is made on the Declarations. These Coverage Provisions are
                     26
                                additional insurance when the Business Income and Extra Expense Coverage
                     27
                                form is endorsed to the policy.
                     28

                                                                          6
                                                                                    COMPLAINT FOR DECLARATORY RELIEF
828907.1 t38.44874
                           Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 7 of 27



                       1        Words and phrases that appear in quotation marks have special meaning; please

                       2        refer to Section G. Definitions located in form BP-BI and Part IV. Definitions
                       a
                       J        located in form BP-I.

                       4        **rk

                       5
                                       9.   Utitity Services - Time Element Coverage
                       6
                                                 Coverage:
                       7                    ^.
                       8                         We      will   extend the insurance that applies to Business Income

                       9                         and Extra Expense to apply to a o'suspension" of "operations" at

                      10                         the described premises during the "period of restoration" caused

 FI                   11                         by an interruption in utility service(s) to those premises.
 FI
                      t2
 CS
                                            b.   Limit of Insurance:
 H     J              13
       F
                                                 The most we        will pay under this Coverage Provision for all loss
 C)    c/)
                      t4
 f-r   rJì
                                                 sustained and expense incurred resulting from direct physical
Êa z
   ú                  15

 cû F
       F                                         loss or damage by a Covered Cause             of   Loss   is the Utility
                      t6
                                                 Services -Time Element Coverage Limit of Insurance as shown
 (.)                  t7
(t)                                              on the Declarations.
                      t8
                      t9                    c.   Utility Services:

                      20                         As used in this Additional Coverage, Utility Service(s) means:

                      2I                         *{<*

                      22
                                                 (4)     Power Supply Services, meaning the following types of
                      23
                                                 property supplying electricity, steam or gas to the described
                      24
                                                 premises:
                      25
                                                 tr*ts
                      26

                      27                         (e) Transmission lines
                      28

                                                                             7
                                                                                      COMPLAINT FOR DECLARATORY RELIEF
82890't.t 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 8 of 27



                      I           12. The Policy utilized coverage form BP-H13 09-16                                   EQUIPMENT
                      2   BREAKDOWN COVERAGE ENDORSEMENT, which states, in pertinent part, as follows:
                      J
                          *rF{<

                      4

                      5           A.    Coverage

                      6
                                       V/e will pay for direct physical loss of or damage to Covered Property at the
                      7
                                       'opremises" described           in the Declarations    caused   by or resulting from
                      8
                                       Equipment Breakdown.
                      9
                                       1.       Equipment Breakdown means the following:
                     10
 l+i                                                      Physical loss or damage, both originating within:
 FI
 r-l
                     11                         ^.
                     t2                         ?t?t*
 CT
       ¡             13
       F                                                  (2) All     mechanical, electrical, electronic      or fiber optic
       (r)
 c)                  14
 ¡.{ t¡                                                         equipment.
m      z
       ú             15
       o
 Cü
       F
       F
                                                b.        Caused by, resulting from, or consisting of:
                     t6

 O                   t7                                   (1)   Mechanicalbreakdown;
V)
                     18                                   (2) Electrical or electronic breakdown;
                     t9                                   (3) Rupture, bursting, bulging, implosion, or steam explosion;
                     20
                                                                or
                     2t
                                                          (4)   Artificially generated electrical current, including electrical
                     22
                                                                arcing, that disturbs electrical devices, appliances, or wires.
                     23

                     24
                                       2.       However, Equipment Breakdown does not mean:

                     25                         ù.       Physical loss or damage caused by or resulting from any of the

                     26                                  following:

                     27                     {< {<   {.


                     28

                                                                                   I
                                                                                             COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 9 of 27



                      I                           (6) Any accident, loss, damage, cost, claim, or expense, whether
                      2                           preventative, remedial, or otherwise, directly or indirectly arising

                      J                           out of or relating to the recognition, interpretation, calculation,
                      4                           comparison, differentiation, sequencing, or processing       of data by
                      5                           any computer system including any hardware, programs or
                      6                           software.. ..

                      7
                                                  However if loss or damage not otherwise excluded results, then we
                      I                           will pay for   such resulting damage.
                      9
                                          b. Any loss, damage, cost or expense       directly caused by, contributed to
                     10
                                                  by, resulting from or arising out of the following Causes of Loss:
 -l                  l1
 ¡-l
                                                  Fire, lightning, combustion, explosion, windstorm or hail, weight
                     T2
 0û B
       J             13
                                                  of snow, ice or sleet, falling objects, smoke, aircraft or vehicles,
       F
                                                                                          oosinkhole
 (.)   v)            t4                           riot or civil commotion, vandalism,                  collapse", volcanic
 Lr    trl
m      z&                                         action, leakage from fire extinguishing equipment, water damage,
                     15
       F
 Cü    F                                          earth movement and flood.
                     t6
 É
 C)                  t7        B   Extensions of Coverage
(t)
                     18
                                   V/ith respect to the coverage provided by this endorsement, the following
                     r9
                                   extensions are added as part of and not in addition to the limits of insurance:
                     20
                                   {<**

                     21

                                   4.      Spoilage Coverage
                     22

                     23                    We will pay for loss of Perishable Goods due to spoilage resulting
                     24                    from lack of power, light, heat, steam or refrigeration caused by
                     25                    Equipment Breakdown to types of property covered by this policy, that

                     26                    are:

                     27
                                           t.       Located on or within 1,000 feet of your described "premises";
                     28
                                                    and
                                                                              9
                                                                                      COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 10 of 27



                      1                   b.     Owned by the building owner at your described 'opremises", or

                      2                          owned by a public utility.

                      J
                                          However, we      will not pay for     any loss, damage, cost or expense
                      4
                                          directly caused by, contributed to by, resulting from or arising out of
                      5
                                          the following causes of loss:
                      6
                                                 Fire, lightning, combustion explosion, windstorm or hail, weight
                      7
                                                 of snow, ice or sleet, falling objects, smoke, aircraft or vehicles,
                      8
                                                 riot or civil commotion, vandalism, o'sinkhole collapse", volcanic
                      9
                                                 action, leakage from fire extinguishing equipment, water
                     10
                                                 damage, earth movement and flood.
 Ê{
 Fl                  11
 r-l
                     t2                          Perishable Goods means "horticultural stock" preserved and
 CB    È
       I                                         maintained under controlled conditions and susceptible to loss or
                     13
       F
 (.)   U)
                     T4
                                                 damage   if the controlled conditions   change.
 sr f¡
É      z
                     15                   The most we        will pay for loss or damage under this      coverage is
       (J
       F
 Cü    F
                     T6                   $250,000 unless a higher limit is provided by an endorsement to the
 ts
 C)                  T7                   property form to which this endorsement is attached. In that case,
(A
                     18                   whichever limit is greater will apply.

                     T9                   *{<*

                     20
                                     7.   Service Interruption
                     2t
                     22
                                          Any insurance provided for Business Income or Extra Expense is

                     23
                                          extended   to apply to your loss, damage or         expense caused by an

                     24
                                          Equipment Breakdown         to   equipment that    is owned by a utility,
                                          landlord or other supplier with whom you have a contract to supply
                     25

                     26
                                          you with any of the following services: electrical power,            waste

                     27
                                          disposal,    air   conditioning, refrigeration, heating, natural       gâs,


                     28
                                          compressed      air, water, steam, intemet access, telecommunications
                                                                           l0
                                                                                   COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 11 of 27



                      I                         services, wide area networks      or data transmission. The   equipment

                      2                         must meet the definition of Equipment Breakdown except that it is not

                      J                         Covered Property.

                      4                         ***
                      5
                                  D.     Exclusions
                      6

                      7
                                         With respect to coverage provided by this endorsement, the BP-I form is
                                         amended as follows:
                      I
                      9                  l.     Standard Causes of Loss

                     10
                                                The following is added as a standard Cause of Loss
 Êr
 Fì                  11
 Fl                                             *{.*
                     t2
 Cü   F
 É    J              l3                         15: Equipment Breakdown
      F
 ()   (,/)
                     t4                  2.     The following exclusions zrre deleted from the Exclusions section of
 Íi   r¡.¡

m zú,                l5                         BP-l applicable to the Standard Causes of Loss:
      F
 d    F
                     l6                         8.2.a, 8.2.b, 8.2.c.,8.2.e. and 8.2.f.
 o                   t7
(t)                                      3. Special    Causes of Loss
                     18

                                         The following is added as a Special Cause of Loss
                     T9

                     20                  *t t

                     2I
                                                3. Equipment Breakdown.
                     22

                     23
                                 13.     The Policy also utilized coverage form BP-HA 09-f6 -HortAdvantage Property

                     24
                          Endorsement, which states, in pertinent part, as follows:

                                 ù¿¿
                     25

                     26
                                 Section B. HORTICULTURAL COVERAGE
                     27
                                       1.       Container Grown Plants
                     28

                                                                             11
                                                                                         COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 12 of 27



                      1                  L.   Coverage:

                      2
                                              We will pay up to the Business Personal Property limit of
                      J
                                              Insurance shown on the Declarations for direct physical loss or
                      4
                                              damage          to your "container gro*rr;'      plants resulting from    a

                      5
                                              Covered Cause             of Loss while       located   on the   described
                      6                       oopremises".

                      7
                                              {.**
                      8

                      9
                                    7.   Loss of Heating or Cooling

                     10                       Coverage:
                                         ^.
 FI                  11
 r-l                                          We will pay up to the Loss of Heating or Cooling Limit of
                     t2
 Cü    F                                      Insurance shown on the Declarations for direct physical loss or
       ¡             13
       F                                      damage          to your "Horticultural Stock" caused by a change in
 c)    U)
                     t4
 Í-{ r!                                       temperature or humidity that results from the loss of heating or
m      z
                     15
       (J
       F
                                              cooling at a "premise" as described on the Declarations.
 Cü F.
                     16
 É                                       b.   Additional Conditions:
 C)                  I7
V)                                            (1)          The loss of heating or cooling must be caused by:
                     18

                     T9                                    (a)   The mechanical or electrical breakdown of a heating

                     20                                          or cooling unit, including controls and equipment
                     2t                                          directly related thereto that is permanently installed in

                     22                                          Real Property; or

                     ¿J
                                                           (b)   A power outage beyond your control.
                     24
                                              (2)          You must use reasonable care to maintain all heating and
                     25
                                                           cooling units, including controls and equipment directly
                     26
                                                           related thereto, in proper operating condition.
                     27
                                              ts ?t   tr
                     28

                                                                             T2
                                                                                       COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 13 of 27



                      1                     e.             Amendment to Covered Cause of Loss:

                      2
                                                           Covered Cause of Loss is amended for this Coverage Provision
                      3
                                                           as   follows:
                      4
                                                           Form BP-I Part     II   Standard Causes   of Loss B. Exclusions 2.f.
                      5
                                                           does not apply to this Coverage Provision.
                      6
                                                           {<**
                      7

                      I        Section G. SUPPLEMENTAL COVERAGE

                      9        *rtrs

                     10
                               13. Utility        Services        -   Direct Damage
                     11
 -l
 l.I
                                            Coverage:
                     t2                ^.
 (ü
 ã     J
       F
                     13                     We will pay up to the Utility Service                            Damage   Limit of
                                                                                                   -Direct
 (.)   v)            t4                     Insurance shown on the Declarations                   for direct physical loss and
 $i    rll
m      z
       ú             l5                     damage to Covered Property resulting from the intemrption of Utility
       F
 CC    F
                     t6                     Service(s) caused by a Covered Cause of Loss.

 C)                  t7
(t)                                    b.   Additional Definitions:
                     18
                                            Definitions as used in this Coverage Provision include the following:
                     t9
                     20
                                            Utility Services includes:

                     2l                     ?k   rk   ,r


                     22
                                            (3)            Power Supply Services:
                     z3
                                                           meaning the following types         of property not located on the
                     24
                                                           described "premise" and are supplying electricity, steam or gas
                     25
                                                           to the described o'premise" immediately prior to the interruption:
                     26

                     27
                                                           (a)    Utility generating plants;

                     28                                    (b)     Switchingstations;
                                                                                      13
                                                                                               COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 14 of 27



                      1                                 (c)   Substations;

                      2
                                                        (d)   Transformers; and
                      J
                                                        (e)   Transmissionlines.
                      4
                                            Transmission lines include all lines (including overhead) which serve to
                      5

                      6
                                            transmit communication service or power, including lines which may be

                                            identified as distribution lines.
                      7

                      I                   c.       Amendment to Covered Cause of Loss:

                      9
                                                   Form BP-I, Part II B. Exclusions l.e. Utility Services does not apply to
                     10
                                                   this Coverage Provision.
 H
 Fì                  11
 -l                                         **t(
                     t2
 d     B
       ¡             13             14.     The Policy also utilized coverage form BP-I 09-16, which states, in pertinent part,
       F
 c.)   U)
                     t4   as   follows:
 $i    rll
ca z                 15
    F
                                                    SECTION I _ BUSINESS PROPERTY INSURANCE
 c$ F
                     t6
                                           REAL PROPERTY AND BUSINESS PERSONAL PROPERTY
 C)                  t7
(t)                                                                           COVERAGE
                     18

                     T9
                                                       STANDARD and SPECIAL CAUSES OF LOSS

                     20                                            GLOSSARY OF TERMS
                     2l                                                         **rF

                     22
                                   PART     I. REAL PROPERTY AND                 BUSINESS PERSONAL PROPERTY
                     23
                                   COVERAGE
                     24

                     25
                                   A.     Coverage

                 26                       We will pay for direct physical loss of or damage to Covered Property at the

                 27                       "premises" described in the Declarations caused by or resulting from any

                 28                       Covered Cause of Loss.
                                                                                t4
                                                                                         COMPLAINT FOR DECLARATORY RELIEF
828907.1 r38.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 15 of 27



                      I             I    Covered Property

                      2
                                         Covered Property, as used in this Coverage Part, means the type of
                      J
                                         property described in this Section, 4.1., and limited in A.2, Property
                      4
                                         Not Covered, if a Limit Of Insurance is shown in the Declarations for
                      5
                                         that type of property.
                      6
                                         ***
                      7

                      8
                                         b.     Your Business Personal Property consists of the following

                      9
                                                property located           in or on the Real Property    described   in   the

                     r0                         Declarations or in the "open" (or in a vehicle) within 1000 feet of

 Oi                                             the described "premise(s)" as shown in the Declarations.
 Fl                  t1
 j
                     T2                  *?k*
 Cü    F
 Ë     J             13
       F                                        (4)       Merchandise, including "horticultural stock", held in
       (/)
 C)                  t4
 $-r   t!                                                 storage or     for sale, raw materials and in-process or finished
m      z
                     15
    F
                                                          goods, including supplies used in their packing or shipping;
 cs F
                     t6
                                                tsrr*
 C)                  t7
(t)
                     l8                         (6)       Soil and growing media whether bagged, mixed, in a pile or

                     T9
                                                          in   a   "container";

                     20                         (7)       Seeds, bulbs, cuttings, blooms arrd harvested nursery sod

                     2T                                   while being stored or displayed for sale;

                     22                         **   tr

                     23
                                    3.   Covered Causes of Loss
                 24

                 25
                                         See applicable Causes            Of Loss form as shown in the Declarations.

                 26            B.   Exclusions And Limitations

                 27
                                    See applicable Causes           Of Loss form as shown in the Declarations
                 28

                                                                                  15
                                                                                         COMPLAINT FOR DECLARATORY RELIEF
828907.1 t38.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 16 of 27



                      1        C     Limits Of Insurance
                      2
                                     The most we will pay for loss or damage in any one occutïence unless stated
                      J
                                     otherwise is the applicable Limit Of Insurance shown in the Declarations.
                      4
                                                                           ts*tr
                      5

                      6
                               PART II. STANDARD CAUSES OF LOSS

                               ¿¿¿
                      7

                      8
                               B.    Exclusions
                      9
                                     1.    We will not pay for loss or damage caused directly or indirectly by any
                     10

 lJr
                                           of the following. Such loss or damage is excluded regardless of any
 Þl                  l1
 -l                                        other cause or event that contributes concurrently or in any sequence
                     T2
 d     F
                                           to the loss.
       ¡             l3
       t-
                                     &úù
 o
 $-r
       c/)
                     t4
       r!
É      z
       ú             15                    e.    Utitity Services
       F
 Cü    t-
                     t6
 tr                                              The failure of power, communication, water or other utility
 C)                  T7
(t)                                              service supplied to the described 'opremise", however caused,        if
                     l8
                                                 the failure:
                     t9
                                                 (1)      Originates away from the described "premise"; or
                     20

                     2l                          (2')     Originates at the described 'opremise", but only     if   such

                     22                                   failure involves equipment used to supply the utility service

                     23                                   to the described "premise" from a source away from the

                     24                                   described 'opremise".

                     25                          Failure of any utility service includes lack of sufficient capacity

                     26                          and reduction in supply.

                     27

                     28

                                                                            16
                                                                                     COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 17 of 27



                      1                        Loss or damage caused by a surge of power is also excluded,           if
                      2                        the surge would not have occurred but for an event causing             a

                      J                        failure of power.

                      4
                                               But if the failure or surge of power, or the failure of
                      5
                                               communication, water          or other utility service, results in     a
                      6
                                               Covered Cause       of Loss, we will pay for the loss or damage
                      7
                                               caused by that Covered Cause of Loss.
                      8
                                               This exclusion does not apply to the extent that coverage is
                      9
                                               provided by Section G.13. of form BP-HA.
                     10

 lri                                           ***
 *ì                  11
 -ì
       B
                     t2             2.   We   will not pay for loss or damage    caused by or resulting from:
 Cü
       J             13
       F                                 L.    Artif,rcially generated electrical, magnetic or electromagnetic
 ()    v)            t4
 $i r!                                         energy that damages, disturbs, disrupts or otherwise interferes
m      z
       ú             15
    F                                          with any:
 (ü F
                     r6
 tr                                            (1)   Electrical or electronic wire, device, appliance, system or
 o                   I7
ct)                                                  network; or
                     18

                     t9                        (2)   Device, appliance, system or network utilizing cellular or

                     20                              satellite technology.

                     2T                        For the purpose of this exclusion, electrical, magnetic               or
                     22                        electromagnetic energy includes but is not limited to:

                     23
                                                     (a)   Electrical cunent, including arcing;
                     24
                                                     (b)   Voltage lower than required;
                     25

                     26
                                                     (c)   Electrical charge produced or conducted              by   a

                     27                                    magnetic or electromagnetic field.

                     28                              (d)   Pulse of electromagnetic energy; or

                                                                        I7
                                                                                   COMPLAINT FOR DECLARATORY RELIEF
828907.1 t38.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 18 of 27



                      I                                   (e)     Electromagnetic waves or microwaves.

                      2
                                                  But if fire results, we will pay for the loss or damage caused by
                      J
                                                  that fire.
                      4
                                                  ***
                      5

                      6
                                                  d. Neglect of an insured       to use all reasonable means to save and

                                                  preserve property from further damage at and after the time         of
                      7
                                                  loss.
                      8

                      9                           e. Mechanical failure or breakdown or the proper functioning of
                     10                           a safety device. This exclusion does not apply to the extent that
 Oi
 J                   1l                           coverage is provided by Sections 8.7 and 8.8. of form BP-HA.
 Þl
                     T2                           {<{<*
 CS
       ¡             13
       F
                               PART      III. SPECIAL     CAUSES OF LOSS
 ()    q)
                     t4
 Lr    Ê!
Êa z                 l5        A.   Covered Causes Of Loss
       F
 c$ F
                     t6             V/hen Special is shown in the Declarations, we insure against loss directly
 (.)                 I7             caused by:
V)
                     18
                                    1.      The Standard Covered Causes of Loss included in Section A. of Part
                     19
                                            II. of this policy.
                     20
                                    2.      Other risks of direct physical loss unless excluded or limited.
                     2t
                     22
                               B.   Exclusions and Limitations

                     23             Insurance does not apply to loss, damage, or expense caused by, or resulting

                     24             from the following:

                     25
                                    1.     All of Section B. Exclusions of Part II. of this policy.
                     26
                                    ***
                     27

                     28
                                    4.     Additional Causes of Loss or Damage Not Insured

                                                                            18
                                                                                       COMPLAINT FOR DECLARATORY RELIEF
828907.t 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 19 of 27



                      1             ,r ?t   :t


                      2
                                                 g.   The following causes of loss to personal property:
                      J
                                                      (1) Dampness or dryness of atmosphere;
                      4

                      5                               Ø        Changes in or extremes of temperature

                      6                               *,rrt

                      7
                                                      But     if   an excluded cause of loss that is listed in 8.4.a. through
                      I                               8.4.g. above results in a Specified Cause of Loss or building
                      9
                                                      glass breakage, we       will pay for the loss or damage   caused by that
                     10
                                                      Specified Cause of Loss or building glass breakage.
 Oi
 Fl                  1l
 Fl                                              h.   We will not pay for loss or damage caused by or resulting from
                     t2
 C$                                                   any of the following. But         if   loss or damage by a Covered Cause
 Ë     J             13
       F
                                                      of Loss results, we will pay for that resulting loss or damage.
 (,) v)              t4
 Lr f!
                                                               'Weather
É      zú
                     15
                                                      (1)                  conditions. But this exclusion only applies       if
    F
 cü F                                                          weather conditions contribute in any way with a cause or
                     t6
 H
 (,)                 t7                                        event excluded     in   paragraphs   8.1 through 8.4 above to
(t)
                     18
                                                               produce the loss or damage....

                     t9                               (2)      Acts or decisions, including the failure to act or decide, of
                     20                                        any person, group, organization or goveñtmental body.

                     2t
                                                      (3)     Faulty, inadequate or defective
                     22
                                                      **x
                     23

                     24                                       (b)       Design, specifications, workmanship,            repair,

                     25                                       construction, renovation, remodeling, grading or

                     26                                       compaction;

                     27                                       t<**

                     28

                                                                                  t9
                                                                                               COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                              Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 20 of 27



                          1                               of part or all of any Property on or off the           described

                      2                                   "premise".

                      J                                    ***
                      4
                                   PART IV. GLOSSARY OF'TERMS
                      5
                                    ***
                      6

                      7            7. "Containers" include trays (undivided containers with multiple plants), flats
                      8            (trays with built-in cells), peat pots, plastic pots, tubs and growing benches used

                      9            to grow or hold one or more plants. Containers are used to prevent the growth of

                     10            roots beyond its side walls or bottom. Containers also include reservoirs for
 lri
 -l                  l1            hydroponic plants. These reservoirs may be built          of plastic,   concrete, glass,
 FI
                     t2            metal, vegetable solids or wood. Containers such as in-ground fabric grow bags
 Cü    F
       J             13            that allow plants to root into the ground do not qualify as'ocontainers".
       F
 ()    (h
                     t4
 f<    FI                          8. "Container Grown" plants are grown in o'containers" either above ground or
m      z
       ú             15
       IJ
       F
                                   placed in the ground [directly or when placed in another pot in the ground (pot-in-
 Cü    F
                     T6
                                   pot)]. "container grown" plants may be growing,           stored, being hardened or
 C)                  t7
(t)                                displayed for sale.
                     18
                                   "Container grown" plants must be located within 1000 feet           of the described
                     T9
                                   "premise" or within Real Property. Any plants located within Real Property are
                     20
                                   considered to be "container grown" even       if their bare roots are planted   directly
                     2l
                                   into the ground without the use of a "container".
                     22

                     23
                                   "Container grown" also includes:

                     24            '   Balled and burlapped plants with root ball above or below the surface of the

                     25                ground while displayed for sale,

                     26            .   Hydroponic grown plants;
                     27
                                   .   Heeled-in bare root plants whip displayed for sale.
                     28

                                                                            20
                                                                                       COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 21 of 27



                      1         Heeled-in bare root plants not displayed for sale and temporarily stored in the

                      2         "open" until conditions ate suitable to replant for additional growth                    are

                      J         considered to be "flreld grown".

                      4         ¡1.**

                      5
                                15. "Greenhouse(s)" means structures constructed with roof coverings of light
                      6
                               transmitting materials designed primarily for production of "container grown"
                      7
                               plants. "Greenhouse(s)" include building service equipment and fixtures
                      I
                               permanently installed and contained therein.
                      9

                     l0         16. "Horticultural Stock" means oocontainer gown" plants typically cultivated in

 À                   1l        nurseries or garden centers to be marketed to the retail, wholesale and landscape
 l-I
 FI
                     t2        trade for use in gardening, landscaping and floristry.
 Cg
 H     ¡             13        Examples of Horticultural Stock include "container grown":
       F
 O     rt)
                     t4        .
 $-r   r¡                               Ornamental Plants such as flowers and interior foliage plants;
É      z
       ú             15
       o                       .
       F                                "Nursery Stock";
 ($    F-
                     t6
                     t7
                               .        "Stock Mother Plants";
 C)
(t)
                     l8        .        Edible plants such as vegetables, fruit, herbs and nuts; or

                     T9
                               '        Perishable plants that are maintained under controlled conditions          for   its
                     20
                                    preservation and susceptible to loss or damage          if   the controlled conditions
                     2I
                                        change.
                     22
                               Horticultural Stock does not include:
                     23

                     24
                                           .      "Field grown" plants;

                     25                    .      "Breeder Mother Plants";

                     26                    .      "Outdoor Property";
                     27
                                           .   Field crops such as corn, soybe an,hay,wheat, sorghum and rice.
                     28

                                                                             21
                                                                                       COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 22 of 27



                      I                           {<**


                      2
                                     22. "Nursery Stock" includes bedding plants, woody and herbaceous plants,
                      J
                                     groundcovers, vines, deciduous shrubs, grasses, shade and flowering trees,
                      4
                                     coniferous evergreens, broadleaf evergreens and Christmas trees. Also included
                      5
                                     are fruit and nut trees used to establish orchards. Nursery Stock may include
                      6
                                     plants which have been propagated, lined out and grown to promote growth and
                      7
                                     root development to enable full recovery after transplanting.
                      8
                                     {<   {. :¡

                      9
                                     C.           The Subiect Loss
                     10
 l+r
                                     15.          Defendant Floricultura operates greenhouses located at25425 Esperanza Road, in
 F.l                 1l
 FI                       which it grows orchids for sale.
                     t2
 Cü
       J
                                     16.          On April 29, 2018, a third-party car struck a PG&E power pole, causing a po\ /er
       F
                     l3
                          outage at the insured's premises beginning           at ll:39 a.m. The outage        lasted for between three
 c.) .t)             t4
 Li r!
       z                  and four hours.
É                    15
 (ü
       F
       F-
                                     17     .     At approximately 12:40 p.m., it was observed that the temperature was beginning
                     I6
                          to rise and the IPC was not closing the screens and opening the vents as it should. The insured's
 o
(t)
                     t7
                          staff manually closed the screens and left the premises, believing the situation to be under
                     18
                          control.
                     t9
                                     18.          Over three hours later, the insured's owner retumed            to the premises and
                     20
                          discovered that the temperature in the greenhouse was extreme. The IPC may have re-opened
                     2l
                          the screens.
                     22
                                      19.         Unbeknownst   to the insured, a     voltage transient resulting from the PG&E
                     z3
                          equipment failure had caused the IPC's internal clock to reset itself to 12:00 a.m., on,January            l,
                     24
                          2001. This caused the IPC to function as if it were night instead of day, and the                greenhouses
                     25
                          overheated. In turn, this destroyed a significant portion of Floricultura's orchid crop ("Subject
                     26
                          Loss"). At the time, all of the orchids were only           a   portion of the way through their full growing
                     27
                          cycle.
                     28

                                                                                 22
                                                                                               COMPLAINT FOR DECLARATORY RELIEF
828907.t 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 23 of 27



                      1             D.      Florist Mutuals' Investisation as to Whether the Efficient Proximate Cause
                      )                     of the Loss was Covered

                      J             20.     Florists' Mutual hired Dave Bosko of EDT Engineers to determine the cause of
                      4   the loss. After conducting a series of inspections and tests, Mr. Bosko determined that the cause

                      5   of the loss was a voltage transient    (1.e., power surge) that occurred as a result   of the vehicle
                      6   striking the PG&E power pole on April29,2018. The power surge caused the IPC's internal

                      7   clock to reset to the wrong date and time, which in turn caused the IPC to function as     if it were
                      I   night instead of day. This caused the greenhouse to reach levels of heat that destroyed     a   portion
                      9   of the orchids.

                     10             21.     Florists' Mutual determined that the only coverage for utility service was the

 -ì                  11   $25,000 supplemental coverage available for      Utility Service-Direct Damage (BP-HA 09-16,
 FI
                     t2   G.13), except under the Equipment Breakdown form (BP-H13 09-16,4.).
 Cü    B
       J
       F
                     13             22.     Florists' Mutual further determined that the basic coverage form entitled
 ()    .h
                     t4   HortAdvantage Property Endorsement (BP-HA 09-16) did not apply (except for the
 f-{   t4
FA z
   ú                 15   supplemental coverage afforded for Utility Service-Direct Damage (BP-HA 0g-I6,G.13) as set
    F
 (ü F
                     t6   forth above, because there was no Covered Cause of Loss. The HortAdvantage Property
 C)
(t)
                     t7   Endorsement incorporates the provisions           of   SECTION I-BUSINESS PROPERTY
                     18   INSURANCE (BP-I 09-16), which in turn contains the following exclusions: Utility Services,
                     19   including losses caused by a power surge, except to the extent coverage is provided by Section

                     20   G.13 of form BP-HA (BP-I 09-16,II.B.1.e); Artificially generated electrical energy, including

                     2t   electrical current (BP-I 09-16,I1.8.2.a.);Mechanical breakdown (BP-I 0g-l6,II.B.2.c); Neglect

                     22   of an insured to all reasonable means to save and preserve property from further damage at and
                     23   after the time of the loss   (BP-l 09-16,II.8.2.d.); Mechanical failure of a breakdown or the
                     24   proper functioning of a safety device, except to the extent coverage is provided by sections 8.7.

                     25   and 8.8 of form BP-HA      (BP-l 09-16,II.8.2.e.); Acts or decisions including the failure to act or
                     26   decide,   of any person, group, organization or governmental body (BP-l 09-16,III.B.a.h.(2));
                     27   Faulty, inadequate, or defective design, specifications, workmanship, repair, construction,
                     28   renovation, remodeling, grading or compaction of part or all       of any Property on or off       the
                                                                           23
                                                                                     COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 24 of 27



                      1   described "Premise." (BP-1 09-16, III.B.4.h(3)).

                      2           23. In addition, Florists' Mutual determined that the Equipment                    Breakdown
                      J   Coverage Endorsement (BP-H13 09-16), for which Mutual Boiler Re ("MBRe") was the

                      4   reinsurer, contained an exclusion for losses causes by, inter alia, a vehicle (BP-H13 09-16,

                      5   A.2.b.). However, Florists Mutual determined that this exclusion did not preclude coverage to
                      6   the extent the vehicle was not the efficient proximate cause of the loss.

                      7           24.     Florists' Mutual determined that SECTION           I-     BUSINESS PROPERTY
                      8   INSURANCE (BP-I 09-16) did not apply to the extent it did not involve a Covered Cause of
                      9   Loss due to the following applicable exclusions, inter    alia: Utility     Services, including losses

                     10   caused by a power surge, except to the extent coverage is provided by Section G.13 of form BP-
 Êi
 |-l                 ll   HA (BP-I 09-16,II.B.l.e.); Artificially generated electrical energy, including electrical current
 -l
                     T2   (BP-I 09-16, Il.B.2.a.); Mechanical breakdown (BP-I 09-16,II.B.2.o); Neglect of an insured ro
 C$    È
 tr    I
       F
                     13   all reasonable means to save and preserve property from further damage at and after the time of
 ()    v)
                     t4   the loss (BP-1 09-16,II.B.2.d.); Mechanical failure of a breakdown or the proper functioning of a
 Lr    tq
É      zú
                     15   safety device, except to the extent coverage is provided by sections 83     .   and,B.8 of form BP-HA
    F
 6ü F
                     T6   (BP-l 0g-16,II.8.2.e.); Acts or decisions including the failure to act or decide, of any person,
 c)                  17   group, organization or governmental body (BP-l 09-16, IILB.4.h.(2)); Faulty, inadequate, or
V)
                     l8   defective design, specifications, workmanship, repair, construction, renovation, remodeling,

                     T9   grading or compaction of part or all of any Property on or off the described "Premise." (BP-l

                     20   09-r6, rrr.B.4.h(3)).

                     2l          25.      Florists' Mutual determined that there was no coverage for business income and
                     22   extra expense as set forth in, without limitation, BP-BI 09-16 Business Income (And Extra

                     23   Expense) Coverage X'orm, BP-ALS 09-16 Business Income              -   Actual Loss Sustained,         and

                     24   BP-BIE 09-16 HortAdvantage Business Income Enhancement due to the lack of any
                     25   "suspension" of Floricultura's o'operations" or any "period of restoration" as required for such

                     26   coverage (because the insured's orchid growing operations continued). Nevertheless, Florists'

                     27   Mutual is in the process of paying $25,000 under BP-BIE 09-16 HortAdvantage Business
                     28   Income Enhancement, 9. Utility Services      - Time Element Coverage            as an Extra Expense   for
                                                                          24
                                                                                    COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 25 of 27



                      I   the cleanup and debris removal associated with the destroyed orchids.

                      2            E. Florist Mutualls Coveraqe Position Letters and Pavments
                      J            26. On or about May 2, 2018, Florists' Mutual sent Floricultura a letter
                      4   acknowledging the loss and reserving rights based on, inter alia, the requirement of a Covered

                      5   Cause of Loss.    It indicated it was investigating the loss under a reservation of rights. Florists
                      6   Mutual continued to provide Floricultura with periodic updates as              to the status of   the

                      7   investigation through late 2018.

                      I           27.     Florists' Mutual, through its coverage counsel Selman Breitman LLP,               sent

                      9   Floricultura a coverage position letter on or about December Zø,        Znß.   The letter stated that
                     10   based on a lack ofcovered loss and the exclusion for    artificially generated energy and failure of

 J                   11   a   power or utility service, there was no coverage under the Real Property and Business Personal
 FI
                     l2   Property Coverage, Standard and Special Causes of Loss form (BP-l 09-16). In addition, there
 Cü    F
       J             l3   was no Horticultural Coverage for Container-Grown Plants or Greenhouse Utility Services-
       F
 o
 $.r
       (t)
                     l4   Direct Damages (BP-HA 09-16, B.l.) due to the exclusion for artificially generated energy.
       r!
É      z
                     15   However, there was coverage for Loss of Heating or Cooling (BP-HA 09-16,8.7.) (with a limit
       F
 (ü    Ë-

 F
                     I6   of   $5,000) and Utility Service-Direct Damage (BA-HA 09-16, G.13.) (with a limit of
 c)                  t7   $25,000), for combined applicable      limit of $30,000. The letter indieated that there was       no
V)
                     18   Business Income/Extra Expense Coverage (BP-BI 09-16) because there was no suspension               of
                     t9   the insured's operations. Following the issuance of the December 26, 2018, Florists Mutual

                     20   paid the combined limits of the Utility Service-Direct Damage and Loss or Heating or Cooling

                     2l   coverages   in the amount of $30,000. The letter indicated possible coverage for Equipment
                     22   Breakdown would be addressed in a separate letter.

                     23           28.    On February    l,   2019, Florists' Mutual, through its coverage counsel, sent       a

                     24   fuither coverage position letter to the insured stating that coverage was available under the
                     25   Equipment Breakdown Coverage Endorsement's "spoilage Coverage" (BP-H 13 09-16,4.) up to

                     26   the applicable limit of $250,000. Florists' Mutual further stated that MBRe was the reinsurer

                     27   responsible   for Equipment Breakdown       coverage, although    it   was denying there was any
                     28   Equipment Breakdown loss (MBRe has since paid the $250,000.)
                                                                          25
                                                                                    COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                          Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 26 of 27



                      1              29.   Florists' Mutual later determined that        it   would pay, and is in the process of
                      2    paying, an additional $25,000 in Extra Expense under BP-BIE 09-16 HortAdvantage Business

                      J    Income Enhancement, 9. Utility Services       -   Time Element Coverage for the cleanup and debris
                      4    removal associated with the destroyed orchids, although there was no suspension of operations

                      5    or period of restoration as required for Business Income or Extra Expense coverage under the

                      6    Policy.

                      7           30.      It is Florists' Mutual's position that it   has paid, or is    in the process of paying, all
                      I   amounts due under the subject Policy, and does not owe any further amounts. Florists' Mutual is

                      9   informed and believes and thereupon alleges that Floricultura disputes this contention, and
                     l0 contends that      it is entitled to additional      coverage under the Policy, such that an actual
 Êr
 F.l                 11   controversy has arisen.
 r-l
                     I2                             CAUSE OF'ACTION FOR DECLARATORY RELIEF
 C$    B
       ¡             13           31.      Florists' Mutual Insurance Company hereby incorporates by reference all
       F
 c,) u)
tr                   t4   preceding paragraphs into this cause of action as if fully set forth herein.
     f¡
É z                  15           32.      Florists' Mutual contends that it has exhausted its coverage obligation under the
       (J
       F
 C$    F
                     t6   Policy by making the appropriate payments under all applicable provisions as set forth herein.

 C)
(t)
                     t7           33.      On information and belief, Floricultura contends that further amounts are owed

                     18   under the policy.

                     t9           34.      An actual controversy has arisen as to whether and/or what extent further

                     20   coverage is owed under the Policy. Florists' Mutual thus seeks          a   judicial declaration of the
                     2l   respective rights andlor duties of the parties.

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                                                              26
                                                                                         COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
                              Case 3:19-cv-05793-WHO Document 1 Filed 09/16/19 Page 27 of 27



                          I                                           PRAYER         R RELIEF'
                      2              Plaintiff prays for judgment against Defendants as follows:

                      J              1.      For   a   judicial declaration that Florists' Mutual has paid in full all amounts owed
                      4       under the subject Policy, and that no further coverage is owed.

                      5              2.      For an award of Florists' Mutual Insurance's costs pursuantto law; and

                      6              3.      For such other relief as the Court may deem just and proper.

                      7

                      8       DATED: September 16, 2019                           SELMAN BREITMAN LLP
                      9

                     l0
 È                                                                                By:                     BBS
 j                   11
 FI
                                                                                        ALAN B. YUTER
                                                                                       RACHEL E. HOBBS
 Ê                   t2                                                           Attorneys for Plaintiff
 Cü    F
       -l
                                                                                  FLORISTS' MUTUAL INSURANCE
                     13
       F                                                                          COMPANY
 (.)   U)
                     t4
 L{    trì
É      z
       ú             l5
       F
 CO    F
                     16

 o
(t)
                     l7
                     l8
                     T9

                     20

                     2l
                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                                                                27
                                                                                          COMPLAINT FOR DECLARATORY RELIEF
828907.1 138.44874
